IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                   August 6, 2008
                                 No. 07-20692
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

SAMSON ADELEKE OJEYINKA

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-246-1


Before HIGGINBOTHAM, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Samson Adeleke Ojeyinka appeals the sentence imposed after his guilty
plea to five counts of mail fraud affecting a financial institution, three counts of
fraud with identification documents, and one count of aggravated identity theft.
Ojeyinka contends that his sentence was unreasonable because the guidelines
range was improperly calculated. Ojeyinka argues that the increase in the
relevant-conduct loss amount based on 15 checks found in his home was
erroneous because there was no link between those checks and the crime of

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-20692

conviction. The contested loss amount attributable to the 15 checks found in
Ojeyinka’s room is relevant to the offense of conviction because the checks were
part of a common scheme or plan, connected by a common purpose and a similar
modus operandi to the offense of conviction. See U.S.S.G. § 1B1.3(a)(2), and
comment. (n.9(A)); United States v. Hinojosa, 484 F.3d 337, 340-42 (5th Cir.
2007); United States v. Anderson, 174 F.3d 515, 527 (5th Cir. 1999).
       Ojeyinka also argues that the sentence increase for the number of victims
was improper because there was no evidence that more than 50 pieces of mail
found in his house were “undelivered” as defined by the Guidelines, even though
mail was addressed to 50 other persons at 50 other addresses. It is reasonable
to infer that mail found in Ojeyinka’s home but addressed to others was not
received by the intended recipients and was thus “undelivered.” See United
State v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006); see also § 2B1.1, comment.
(n.4(C)(iii)).
       Ojeyinka has not shown that his sentence within the Guidelines was
procedurally unreasonable, and he has not argued that it was substantively
unreasonable. See Gall v. United States, 128 S. Ct. 586, 597 (2007). The
judgment of the district court is AFFIRMED.




                                       2